2022 UT 1


                               IN THE

      SUPREME COURT OF THE STATE OF UTAH

                         JOHN ZILLERUELO,
                            Appellant,
                                 v.
      COMMODITY TRANSPORTERS, INC. and STEVEN DECONTO,
                        Appellees.

                         No. 20200334
                    Heard September 16, 2021
                     Filed January 20, 2022

                         On Direct Appeal

                   Second District, Farmington
                  The Honorable John R. Morris
                         No. 180700727

                             Attorneys:
    Douglas B. Cannon, Madelyn L. Blanchard, Salt Lake City,
                        for appellant
     Matthew D. Church, Daniel E. Young, Carson M. Fuller,
                 Salt Lake City, for appellees

   JUSTICE PEARCE authored the opinion of the Court, in which
      CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
         JUSTICE HIMONAS, and JUSTICE PETERSEN joined.


   JUSTICE PEARCE, opinion of the Court:
                        INTRODUCTION
    ¶1 On a snowy December night, Steven DeConto, a
Commodity Transporters, Inc. truck driver, collided his trailer
with John Zilleruelo’s car. More than four years after the collision,
Zilleruelo sued DeConto and Commodity Transporters. DeConto
and Commodity Transporters moved for summary judgment,
arguing that Zilleruelo had filed his action outside the statute of
limitations. Zilleruelo contended that he had timely filed his suit
because the accident had rendered him mentally incompetent for
          ZILLERUELO v. COMMODITY TRANSPORTERS, INC.
                       Opinion of the Court

one year, and Utah Code section 78B-2-108(2) had tolled the
statute of limitations during the period of his incompetency.
    ¶2 The district court granted summary judgment to DeConto
and Commodity Transporters. The district court concluded that
Utah Code section 78B-2-108(2) required a person be both
mentally incompetent and without a legal guardian to toll the
statute. The district court looked to a power of attorney Zilleruelo
had executed nearly twelve years before the collision and
concluded that document had created a legal guardianship. That
conclusion permitted the district court to decide that the statute of
limitations had continued to run during the time Zilleruelo
claimed he was incompetent. Zilleruelo appeals. We conclude that
the district court misinterpreted section 78B-2-108(2) and reverse.
                        BACKGROUND1
   ¶3 On the evening of December 7, 2013, John Zilleruelo was
driving south on I-15 in North Salt Lake amid steady snowfall.
Steven DeConto was also on the road that evening, driving a truck
and pulling a trailer owned by Commodity Transporters.
DeConto’s trailer collided with Zilleruelo’s car.
   ¶4 On July 19, 2018—four years, seven months, and twelve
days after the collision occurred—Zilleruelo filed suit against
DeConto and Commodity Transporters (collectively, Commodity
Transporters), alleging negligence, vicarious liability, and
negligent entrustment.
   ¶5 In his complaint, Zilleruelo asserted that he had sustained
a “severe brain injury” in the collision, which rendered him
mentally incompetent for “at least” one year following the
accident. Zilleruelo also asserted that during this time, he was

__________________________________________________________
   1 This case comes before us as an appeal of the district court’s
decision to grant DeConto and Commodity Transporters’ motion
for summary judgment. We thus consider the alleged facts in the
light most favorable to Zilleruelo, the nonmoving party. See Metro.
Water Dist. of Salt Lake & Sandy v. SHCH Alaska Trust, 2019 UT 62,
¶ 9, 452 P.3d 1158 (“We review a grant of summary judgment for
correctness, . . . and we review the facts, and inferences to be
drawn therefrom, in the light most favorable to the nonmoving
party.”).



                                 2
                         Cite as: 2022 UT 1
                       Opinion of the Court

without a legal guardian and “unable to manage his business
affairs or . . . comprehend his legal rights or liabilities.”
    ¶6 Commodity Transporters filed a motion for summary
judgment, arguing that Zilleruelo had failed to file his complaint
within the four-year statute of limitations. In response, Zilleruelo
argued that because he was mentally incompetent for the year
following the collision, Utah Code section 78B-2-108 (the Tolling
Statute) had tolled the statute of limitations.
    ¶7 Commodity Transporters’ motion for summary judgment
argued that the Tolling Statute did not toll the statute of
limitations for two reasons. Commodity Transporters first averred
that Zilleruelo was not mentally incompetent for the year
following the accident. Commodity Transporters also argued that
even if Zilleruelo was mentally incompetent, the Tolling Statute
was nonetheless inapplicable because Zilleruelo had signed a
durable power of attorney in Virginia in 2002 in favor of his
mother, Maria Sorto (the 2002 POA).
    ¶8 The 2002 POA authorized Sorto to, among other things,
“commence, prosecute, defend, compromise, settle, and adjust all
actions, accounts, debts, claims, demands, and all other matters”
on Zilleruelo’s behalf. It further provided that, “All acts done by
my Agent during any period of my disability, incompetence, or
incapacity shall have the same effect in all respects as if I were not
disabled,     incompetent,     or    incapacitated.”     Commodity
Transporters argued that because the 2002 POA empowered Sorto
to act as Zilleruelo’s agent, “[h]er acts were binding on him as if
he did not have a disability,” and therefore, Zilleruelo hadn’t
experienced a period of mental incompetency that would toll the
statute of limitations.
   ¶9 Zilleruelo countered that the 2002 POA did not create a
legal guardianship under Utah law, which, Zilleruelo argued,
requires a legal guardian to be court-appointed.2 Zilleruelo also
__________________________________________________________
   2 The 2002 POA states that “[it] shall be governed by the laws
of the Commonwealth of Virginia,” but the parties dispute
whether Virginia law or Utah law controls the ability of the 2002
POA to create a legal guardianship. Because we conclude that the
district court misinterpreted the Tolling Statute, this dispute is
immaterial to the resolution of this case, and we need not address
it.


                                  3
          ZILLERUELO v. COMMODITY TRANSPORTERS, INC.
                       Opinion of the Court

argued that the statute of limitations had tolled even if the 2002
POA had created a legal guardianship because the Tolling Statute
does not condition tolling on the lack of a legal guardian.
Zilleruelo asserted that instead, under the plain language of the
statute, tolling occurs during the time an individual is mentally
incompetent, even if the individual is represented by a legal
guardian.
    ¶10 The district court granted summary judgment to
Commodity Transporters. The district court acknowledged “a
genuine dispute [of material fact] regarding [Zilleruelo]’s
competency during the year following the accident.” But the
district court concluded that did not prevent the entry of
summary judgment because the 2002 POA designated Sorto as
Zilleruelo’s legal guardian. The court observed that although the
Tolling Statute forbids a mentally incompetent individual from
bringing a cause of action without a legal guardian, it “does not
specify that [the legal guardian] must be . . . ‘court-appointed.’”
The court then defined a legal guardian, using Utah Uniform
Probate Code, as “a person who has qualified as a guardian of
a[n] . . . incapacitated person pursuant to testamentary or court
appointment.”(Citing UTAH CODE § 75-1-201(20).)
    ¶11 Turning to the language of the 2002 POA, the district
court determined that “[Zilleruelo] intended that his agent bring
any actions in his name should the need arise.” The district court
reasoned that by executing the 2002 POA, Zilleruelo intended “to
avoid a court-appointed guardian and in effect make it
unnecessary for the court to [appoint one].” Based on this inferred
intent, the court determined that Sorto was Zilleruelo’s legal
guardian for purposes of the Tolling Statute. Accordingly, the
district court concluded that because the Tolling Statute
conditioned tolling on the lack of a legal guardian, and “because
[Zilleruelo] had a legal guardian at the time of the incident giving
rise to these claims and during the period of his alleged
incapacity, the statute of limitations did not toll.”
   ¶12 Zilleruelo appeals. He argues that the district court
misinterpreted the Tolling Statute when it conditioned tolling on
the lack of a legal guardian.3
__________________________________________________________
   3Zilleruelo dedicates much of his appeal to the argument that
the district court erred when it concluded that the 2002 POA
                                                  (continued . . .)

                                 4
                         Cite as: 2022 UT 1
                       Opinion of the Court

            ISSUES AND STANDARD OF REVIEW
    ¶13 Summary judgment is appropriate where “there is no
genuine dispute as to any material fact and the moving party is
entitled to judgment as a matter of law.” UTAH R. CIV. P. 56(a). “In
reviewing a grant of summary judgment, this court views ‘the
facts in a light most favorable to the losing party below’ and gives
‘no deference to the trial court’s conclusions of law,’” which “are
reviewed for correctness.” Goodnow v. Sullivan, 2002 UT 21, ¶ 7, 44
P.3d 704 (quoting Blue Cross & Blue Shield of Utah v. State, 779 P.2d
634, 636 (Utah 1989)).
    ¶14 Zilleruelo asks us to address three issues, though we need
only address one to resolve this matter. That is, whether “the
existence of a legal guardian for a mentally incompetent person
prevent[s] the statute of limitations from being tolled” under the
Tolling Statute. This presents a question of statutory
interpretation that we review for correctness. See State v. Outzen,
2017 UT 30, ¶ 5, 408 P.3d 334.
                            ANALYSIS
  I. THE DISTRICT COURT ERRED WHEN IT INTERPRETED
   THE TOLLING STATUTE TO CONDITION TOLLING ON
          THE ABSENCE OF A LEGAL GUARDIAN
    ¶15 Ordinarily, a statute of limitations begins to run once a
cause of action is complete. Myers v. McDonald, 635 P.2d 84, 86
(Utah 1981). “Once a statute has begun to run, a plaintiff must file
his or her claim before the limitations period expires or the claim
will be barred.” Russell Packard Dev., Inc. v. Carson, 2005 UT 14,
¶ 20, 108 P.3d 741. The Utah Legislature has recognized the
potential for unfairness to minors and mentally incompetent
individuals whose circumstances may render compliance with a
statute of limitations difficult. And it has enacted the Tolling
Statute, which tolls the limitations period while a plaintiff is
underage or mentally incompetent.




created a legal guardianship in favor of his mother. But we need
not address this argument, because the Tolling Statute tolls the
statute of limitations even if a mentally incompetent person has a
legal guardian.


                                 5
          ZILLERUELO v. COMMODITY TRANSPORTERS, INC.
                       Opinion of the Court

   ¶16 The Tolling Statute states, in pertinent part:
       (1) An individual may not bring a cause of action
       while the individual is: (a) under 18 years old; or
       (b) mentally incompetent without a legal guardian.
       (2) During the time that an individual is underage or
       mentally incompetent, the statute of limitations for a
       cause of action other than for the recovery of real
       property may not run.
UTAH CODE § 78B-2-108(1)–(2).
   ¶17 The district court interpreted the Tolling Statute to toll
the statute of limitations only when a plaintiff is both mentally
incompetent and without a legal guardian. Zilleruelo argues that
the district court’s interpretation is incorrect because the plain
language of the Tolling Statute “does not condition tolling on the
existence or nonexistence of a legal guardian.” As Zilleruelo reads
the statute, “the only requirement to toll a statute of limitations is
that the plaintiff is ‘incompetent.’”
    ¶18 “It is well settled that when faced with a question of
statutory interpretation, ‘our primary goal is to evince the true
intent and purpose of the Legislature.’” Marion Energy, Inc. v. KFJ
Ranch P’ship, 2011 UT 50, ¶ 14, 267 P.3d 863 (quoting Salt Lake
Cnty. v. Holliday Water Co., 2010 UT 45, ¶ 27, 234 P.3d 1105). “[T]he
best evidence of the [L]egislature’s intent is the plain language of
the statute itself.” Bagley v. Bagley, 2016 UT 48, ¶ 10, 387 P.3d 1000
(quoting Penunuri v. Sundance Partners, Ltd., 2013 UT 22, ¶ 15, 301
P.3d 984). We thus begin our analysis with the plain language of
the Tolling Statute. See id. (“[W]e look first to the plain language
of the statute.” (quoting Penunuri, 2013 UT 22, ¶ 15)).
    ¶19 “When looking at the plain language, ‘[w]e presume that
the [L]egislature used each word advisedly,’ and deem ‘all
omissions to be purposeful.’” Colosimo v. Gateway Cmty. Church,
2018 UT 26, ¶ 46, 424 P.3d 866 (first alteration in original) (quoting
Bagley, 2016 UT 48, ¶ 10). We are therefore “not to infer
substantive terms into the text that are not already there.” Berrett
v. Purser & Edwards, 876 P.2d 367, 370 (Utah 1994). “Rather, the
interpretation must be based on the language used.” Id.




                                  6
                         Cite as: 2022 UT 1
                       Opinion of the Court

    ¶20 The Tolling Statute has two relevant subsections.4 The
first prohibits a mentally incompetent individual from initiating a
claim “without a legal guardian.” UTAH CODE § 78B-2-108(1)(b).
With this language—“without a legal guardian”—the Legislature
has decreed that a mentally incompetent person cannot bring suit
unless that person has a legal guardian.
   ¶21 The second subsection speaks to a different question. It
guarantees that a statute of limitations will not run against a
mentally incompetent individual “[d]uring the time that [the]
individual is . . . mentally incompetent.” Id. § 78B-2-108(2).
However, the Legislature omitted the language “without a legal
guardian” from the second subsection. As noted above, we
presume omissions to be purposeful. See, e.g., Marion Energy, 2011
UT 50, ¶ 14 (“We . . . seek to give effect to omissions in statutory
language by presuming all omissions to be purposeful.”).
    ¶22 Taking note of this omission and deeming it purposeful,
the language of the Tolling Statute is plain. A statute of limitations
is tolled during a person’s mental incompetency, whether or not
that person has a legal guardian.
    ¶23 Commodity Transporters argues for a reading of the
Tolling Statute where the second subsection would parallel the
first. In other words, Commodity Transporters wants us to read
the Tolling Statute to provide: “During the time that an individual
is underage, or mentally incompetent and without a legal guardian,
the statute of limitations for a cause of action other than for the
recovery of real property may not run.” Without a doubt, the
Legislature could have written the Tolling Statute in this way. But
also without a doubt, it did not. And it is not our job to second
guess the Legislature and insert substantive terms into the
statute’s text.
    ¶24 Simply stated, the Tolling Statute provides that the
statute of limitations is tolled while a person is mentally

__________________________________________________________
   4 The Tolling Statute contains a third subsection not relevant to
this appeal. See UTAH CODE § 78B-2-108(3) (“A cause of action
under this section includes any claim: (a) for general or special
damages; or (b) for which a parent or legal guardian of an
individual described in Subsection (1) may be financially
responsible for the payment of general or special damages.”).



                                  7
          ZILLERUELO v. COMMODITY TRANSPORTERS, INC.
                        Opinion of the Court

incompetent, whether or not that person is represented by a legal
guardian. The district court erred when it ruled otherwise.
       A. Commodity Transporters’ Arguments to the Contrary
                       Are Not Persuasive
    ¶25 Commodity Transporters raises three arguments in an
effort to convince us that the district court did not err in its
interpretation of the Tolling Statute.
1. The Tolling Statute’s Legislative History Does Not Help
Commodity Transporters
    ¶26 Commodity Transporters first argues that our
interpretation of the Tolling Statute is at odds with the statute’s
legislative history. Commodity Transporters contends that “[t]he
development of the Tolling Statute over time” makes clear that
“the Tolling Statute has always required, and still does require, a
person to be both mentally incompetent and without a legal
guardian to toll a statute of limitations.”
   ¶27 Before 1987, the Tolling Statute tolled the statute of
limitations for those who were underage, mentally incompetent
and without a legal guardian, or imprisoned. See Sulzen v.
Williams, 1999 UT App 76, ¶ 20, 977 P.2d 497 (citing UTAH CODE
§ 78-12-36 (1977)). In 1987, the Legislature amended the Tolling
Statute. Id. Among other things, it “removed prisoners from the
provision’s scope.” Id. For the next twenty years, the Tolling
Statute provided:
       If a person entitled to bring an action, other than for
       the recovery of real property, is at the time the cause
       of action accrued, either under the age of majority or
       mentally incompetent and without a legal guardian,
       the time of the disability is not a part of the time
       limited for the commencement of the action.
UTAH CODE § 78-12-36 (1987) (current version at UTAH CODE
§ 78B-2-108). In Ellis v. Estate of Ellis, we interpreted this language
to “not operate if a person is mentally incompetent but has a legal
guardian.” 2007 UT 77, ¶ 31 n.60, 169 P.3d 441.
   ¶28 In 2008, less than six months after Ellis, the Legislature
amended the Tolling Statute to the present version in House Bill
No. 78. The bill’s long title explained that it was a “Recodification,
Revision, and Renumber of Title 78, Utah Code Annotated, 1953.”
The bill’s House sponsor stated that “there [were] no substantial



                                  8
                         Cite as: 2022 UT 1
                       Opinion of the Court

changes to law in the bill.” RECORDING OF UTAH HOUSE FLOOR
DEBATES, H.B. 78, 57TH LEG., GEN. SESS. (Jan. 22, 2008) (statement
of     Rep.      Biskupski),   le.utah.gov/av/floorArchive.jsp?
markerID=54535. The bill was similarly described by a member of
the Senate as one with “no substantive changes.” RECORDING OF
UTAH SENATE FLOOR DEBATES, H.B. 78, 57TH LEG., GEN. SESS. (Jan.
31, 2008) (statement of Sen.             Bell), le.utah.gov/av/
floorArchive.jsp?markerID=54852.
      ¶29 Despite that characterization, the Legislature made
substantive edits to the text. See In re Estate of Ostler, 2009 UT 82,
¶ 6 n.1, 227 P.3d 242 (opting to refer to the 2002 version of the
Tolling Statute “[b]ecause substantive changes were made to the
statute” in 2008). Most importantly, the Legislature changed the
provision that read, “If a person entitled to bring an action . . . is
. . . mentally incompetent and without a legal guardian, the time
of the disability is not a part of the time limited for the
commencement of the action.” UTAH CODE § 78-12-36 (1987).
House Bill 78 removed the reference to a legal guardian so that the
statute read, and continues to read, “During the time that an
individual is . . . mentally incompetent, the statute of limitations
. . . may not run.” UTAH CODE § 78B-2-108(2).
   ¶30 Commodity Transporters presents this history and
implores us to interpret the current version of the statute
consistent with the way the statute read prior to 2008. There are
two problems with this approach.
      ¶31 First, “it is elementary that we do not seek guidance from
legislative history and relevant policy considerations when the
[language of the] statute is clear and unambiguous.” C.T. ex rel.
Taylor v. Johnson, 1999 UT 35, ¶ 13, 977 P.2d 479. “The reason for
such an approach is plain: ‘We must be guided by the law as it is.
. . . When language is clear and unambiguous, it must be held to
mean what it expresses, and no room is left for construction.’” Salt
Lake Child and Fam. Therapy Clinic, Inc. v. Frederick, 890 P.2d 1017,
1020 (Utah 1995) (quoting Hanchett v. Burbidge, 202 P. 377, 379–80
(Utah 1921)); see also Garfield Cnty. v. United States, 2017 UT 41,
¶ 15, 424 P.3d 46 (“In general, ‘[w]here a statute’s language is
unambiguous and provides a workable result, we need not resort
to other interpretive tools, and our analysis ends.’” (alteration in
original) (citation omitted)).
   ¶32 As we explained above, the language of the Tolling
Statute is unambiguous. This language must then “be held to


                                  9
          ZILLERUELO v. COMMODITY TRANSPORTERS, INC.
                        Opinion of the Court

mean what it expresses,” and any legislative signals Commodity
Transporters perceives to support their interpretation “must yield
to the clear and unmistakable language of the [Tolling Statute].”
See Johnson, 1999 UT 35, ¶ 13.
    ¶33 Second, the Tolling Statute’s legislative history does not
undermine our conclusion. The Legislature amended the Tolling
Statute less than six months after we interpreted it to condition
tolling on the lack of a legal guardian. See Ellis, 2007 UT 77, ¶ 31
n.60. As described above, the Legislature removed the reference to
a legal guardian from the provision we had relied upon to reach
that conclusion. Contrary to Commodity Transporters’ assertion,
this change seems to suggest that the Legislature deliberately and
substantively altered the Tolling Statute.
    ¶34 We take Commodity Transporters’ point that when the
bill was presented, two legislators—the bill’s House and Senate
sponsors no less—opined that the amendment made no
substantive changes to the law. But those statements do not reflect
the bill’s text. And they underscore why “statements of individual
legislators ‘should not be entitled to any weight’ when the
statements contradict the plain language of a statute.” State v. Jeffs,
2011 UT 56, ¶ 28 n.48, 283 P.3d 464 (citation omitted).
   ¶35 Regardless of what two legislators said when the bill was
presented, the Legislature removed the language that Commodity
Transporters wants us to read in. We are not at liberty to reinsert
that language.
2. The Tolling Statute Is Not Backed by a Single Purpose
    ¶36 Commodity Transporters’ second argument contends
that our interpretation of the Tolling Statute flies in the face of the
statute’s “clear purpose.” According to Commodity Transporters,
the Tolling Statute exists “to protect and preserve the legal rights
of minors and incompetent persons who are otherwise incapable
of protecting those rights themselves.” As Commodity
Transporters’ argument goes, interpreting the Tolling Statute to
toll a limitations period for a mentally incompetent individual
with a legal guardian “would create protection where none is
needed.”
   ¶37 Even if we were to find that Commodity Transporters has
correctly identified the statute’s purpose, we reject Commodity
Transporters’ suggestion that our interpretation is inaccurate
simply because it might call that purpose into question. “As we


                                  10
                          Cite as: 2022 UT 1
                        Opinion of the Court

have emphasized frequently, ‘[l]egislation is rarely aimed at
advancing a single objective at the expense of all others.’” Utley v.
Mill Man Steel, Inc., 2015 UT 75, ¶ 34, 357 P.3d 992 (alteration in
original) (quoting Myers v. Myers, 2011 UT 65, ¶ 27, 266 P.3d 806).
“More often, statutes are a result of legislative give-and-take that
balances multiple concerns.” Id. (citation omitted); see also Olsen v.
Eagle Mountain City, 2011 UT 10, ¶ 23 n.6, 248 P.3d 465
(recognizing “the peril of interpreting statutes in accordance with
presumed legislative purpose, particularly given that most
statutes represent a compromise of purposes advanced by
competing interest groups, not an unmitigated attempt to stamp
out a particular evil”).
    ¶38 The Tolling Statute, like most statutes, is not buttressed
by a single, “clear” purpose. It is, instead, “multi-dimensional.”
State v. Canton, 2013 UT 44, ¶ 23, 308 P.3d 517 (rejecting Canton’s
argument that the State’s interpretation of our criminal tolling
statute conflicts with the statute’s purpose because the statute
“implicates other considerations” alongside the one Canton
advances). So, while the Tolling Statute is undoubtedly aimed at
protecting the vulnerable “from [] strict time restrictions,” O’Neal
v. Div. of Fam. Servs., 821 P.2d 1139, 1142 (Utah 1991), it is also
undoubtedly aimed at addressing other concerns, see, e.g., Canton,
2013 UT 44, ¶ 24 (“[O]ur statute of limitations jurisprudence is
aimed not only at balancing repose on one hand and an
opportunity to prepare a case for filing on the other, but also at
fostering certainty and avoiding unfair surprise.”).
    ¶39 Furthermore, while we agree with Commodity
Transporters—the purpose of the Tolling Statute is, at least in
part, protective—we are not convinced that the Legislature
enacted the Tolling Statute to protect only those without legal
guardians. We have noted that the “Utah [L]egislature has
recognized that the mechanical application of statutorily fixed
limitations periods may unjustly penalize people who are unable
to bring or maintain an action because of disability.” O’Neal, 821
P.2d at 1141. “To address this problem, the [L]egislature has
provided for the tolling of statutes of limitations during a
plaintiff’s disability.” Id.; see also id. at 1142 (examining “the policy
underlying . . . [t]olling statutes based on mental incompetency”
and observing that they “are enacted to relieve from the strict time
restrictions people ‘who are unable to protect their legal rights
because of an overall inability to function in society’” (citation
omitted)); Johnson v. State, 945 P.2d 673, 674 (Utah 1997)


                                   11
          ZILLERUELO v. COMMODITY TRANSPORTERS, INC.
                        Opinion of the Court

(explaining that the Tolling Statute was “obviously intended to
prevent a person from losing the opportunity to bring a claim
where circumstances precluded either proper notice or a realistic
effort to pursue the claim”). Indeed, the Tolling Statute—and its
previous versions—has been interpreted to toll the statute of
limitations for a minor during minority, without regard to
whether the minor has a legal guardian.5
    ¶40 In any event, we have repeatedly declined invitations to
interpret statutes contrary to their plain language even when a
party offers an interpretation that might better advance the
Legislature’s purpose. See Olsen, 2011 UT 10, ¶ 23 (“[T]he City’s
speculation as to a contrary legislative purpose cannot quash our
construction of the plain language.”); VCS, Inc. v. Utah Cmty. Bank,
2012 UT 89, ¶ 22, 293 P.3d 290 (“Those terms are the law—even
when we might find that the policies behind the statute should
properly have dictated a different rule.”). We accordingly reject
Commodity Transporters’ argument, finding it out of step with
not only the plain language of the Tolling Statute but also the
legislative balancing at work behind it.



__________________________________________________________
   5 See, e.g., McBroom v. Child, 2016 UT 38, ¶ 35, 392 P.3d 835
(“Since Mr. McBroom was a minor at the time of the 1973
Agreement and when his guardian sold his shares in 1975, the
statute of limitations did not begin to run on his claim until he
reached the age of majority.”); Bonneville Asphalt v. Lab. Comm’n,
2004 UT App 137, ¶ 17, 91 P.3d 849 (interpreting a prior version of
the statute to “conclude that the ‘without a legal guardian’
provision . . . applies only to mentally incompetent individuals.
Accordingly, the [statute of limitations] was tolled with respect to
Dakota, regardless of whether his mother would properly be
viewed as his legal guardian.”); Smith v. Four Corners Mental
Health Ctr., Inc., 2003 UT 23, ¶ 38, 70 P.3d 904 (“[T]he statute of
limitations did not begin to run during Smith’s minority.”); Lee v.
Gaufin, 867 P.2d 572, 589–90 (Utah 1993) (holding that a prior
version of the statute tolls the statute of limitations “before the age
of majority is reached” and thus acts to “guard the rights of
children” that “may be lost through a parent’s or another
caregiver’s neglect, indifference, or abandonment”).



                                  12
                         Cite as: 2022 UT 1
                       Opinion of the Court

3. Our Interpretation of the Tolling Statute Would Not Lead to
Absurd Results
    ¶41 Commodity Transporters next asks us to defy the plain
language of the Tolling Statute because applying it would work
an absurd result. Commodity Transporters argues that
interpreting the Tolling Statute to mean what it says would
expose “a potential defendant . . . to a potential claim indefinitely”
because “[t]here is no telling when a person may no longer be
incompetent.”
    ¶42 Zilleruelo questions the absurdity of this result in the face
of the statute’s applicability to minors. In his view, if the
Legislature intended to toll the statute of limitations until
majority, then it cannot be said that the Legislature could not have
also intended to toll the statute until competency.
    ¶43 “Our caselaw recognizes two different interpretive tools
concerning absurdity.” Utley, 2015 UT 75, ¶ 46 (Durrant, C.J.,
concurring). The first—the absurd consequences canon—applies
only to “resolve ambiguities in a statute,” whereas the second—
the absurdity doctrine—“has nothing to do with resolving
ambiguities.” Id. Instead, the absurdity doctrine applies to
“reform unambiguous statutory language” that would otherwise
yield an absurd result. Id.; see also Bagley v. Bagley, 2016 UT 48,
¶ 27, 387 P.3d 1000. Though Commodity Transporters asks us to
avoid our interpretation of the Tolling Statute under either the
absurd consequences canon or the absurdity doctrine, we apply
only the latter, having found the language of the Tolling Statute to
be clear and unambiguous.
    ¶44 The absurdity doctrine is “narrow.” Bagley, 2016 UT 48,
¶ 28. “One we have described as ‘strong medicine, not to be
administered lightly.’” Utley, 2015 UT 75, ¶ 48 (Durrant, C.J.,
concurring) (quoting Cox v. Laycock, 2015 UT 20, ¶ 71, 345 P.3d 689
(Lee, J., concurring)). Under this doctrine, we read a statute
contrary to its plain language when its operation is “so
overwhelmingly absurd that no rational legislator could have
intended the statute to operate in such a manner.” Id. “This
standard is satisfied only if the legislature could not reasonably
have intended the result.” Bagley, 2016 UT 48, ¶ 28.
    ¶45 In the present case, the plain language of the Tolling
Statute applies to all causes of action unrelated to the recovery of
real property, and tolls the statute of limitations on these causes of
action for minors and mentally incompetent individuals until

                                 13
          ZILLERUELO v. COMMODITY TRANSPORTERS, INC.
                       Opinion of the Court

majority or mental competency is reached. Though minority is a
fixed period of time and will span, at most, eighteen years, see
UTAH CODE § 15-2-1 (setting the age of majority as eighteen), we
acknowledge that a period of mental incompetency is not fixed
and may, in some cases, span a lifetime. But tolling a statute of
limitations for that period is not “so overwhelmingly absurd no
rational legislator could have intended [it],” Utley, 2015 UT 75,
¶ 46 (Durrant, C.J., concurring), particularly in light of the Tolling
Statute’s protective purpose. See O’Neal, 821 P.2d at 1141 (“The
Utah Legislature has recognized that the mechanical application
of statutorily fixed limitations periods may unjustly penalize
people who are unable to bring or maintain an action because of
disability. To address this problem, the legislature has provided
for the tolling of statutes of limitations during a plaintiff’s
disability.”); id. at 1142 (“Tolling statutes based on mental
incompetency are enacted to relieve from the strict time
restrictions people ‘who are unable to protect their legal rights
because of an overall inability to function in society.’” (citation
omitted)); Johnson, 945 P.2d at 674 (“The [Tolling Statute] was
obviously intended to prevent a person from losing the
opportunity to bring a claim where circumstances precluded
either proper notice or a realistic effort to pursue the claim.”). To
the contrary, we find it entirely reasonable for the Legislature to
have written a tolling statute to protect mentally incompetent
individuals throughout the entire period of their incompetency.
This seems especially so when the Legislature wrote the Tolling
Statute to protect minors throughout their minority. See, e.g.,
McBroom v. Child, 2016 UT 38, ¶ 35, 392 P.3d 835 (“Since Mr.
McBroom was a minor . . ., the statute of limitations did not begin
to run on his claim until he reached the age of majority.” (citing
UTAH CODE § 78B-2-108)). We therefore decline to employ the
absurdity doctrine to modify the Tolling Statute’s plain language.
       II. THE 2002 POA DOES NOT RENDER ZILLERUELO
        MENTALLY COMPETENT AS A MATTER OF LAW
    ¶46 Commodity Transporters argues that we can affirm the
district court’s holding on a different ground.6 Commodity

__________________________________________________________
   6 Commodity Transporters correctly asserts that we have
recognized that we can affirm on any ground that is apparent
from the record. See, e.g., Dipoma v. McPhie, 2001 UT 61, ¶ 18, 29
                                                   (continued . . .)

                                 14
                         Cite as: 2022 UT 1
                       Opinion of the Court

Transporters acknowledges that the district court found that there
were genuine issues of material fact on the question of whether
Zilleruelo was “medically incompetent.” But it argues that
Zilleruelo was competent as a matter of law because the 2002 POA
rendered him competent. To Commodity Transporters, Zilleruelo
is “not technically incompetent” because the 2002 POA “ensures
that [he] can manage his business affairs and protect his legal
rights.” In other words, Commodity Transporters argues that
Zilleruelo was not incompetent because he had designated
someone to manage his affairs.
   ¶47 Commodity Transporters raises an interesting argument.
And there is nothing that would have prevented the Legislature
from instituting a rule along the lines Commodity Transporters
advocates. But it is manifestly apparent that the Legislature did
not adopt such a rule.
   ¶48 Commodity Transporters’ argument is nothing more than
an alternative attempt to persuade us to read the Tolling Statute
against its plain language. The Tolling Statute states that tolling
will occur “during the time that an individual is . . . mentally
incompetent.” UTAH CODE § 78B-2-108(2). This language, as we
have explained, conditions tolling on a single requisite: mental
incompetency. And by this language, the Legislature has dictated
that the statute of limitations is tolled for a person who is mentally
incompetent, even if that person has a legal guardian. We would
read that language out of the Tolling Statute if we were to accept
Commodity Transporters’ argument that having someone to
manage the plaintiff’s affairs—like a legal guardian or someone
holding a power of attorney—converts the plaintiff from mentally
incompetent to mentally competent.
   ¶49 We therefore refuse to read the Tolling Statute to
condition tolling on the lack of a power of attorney for the same
reason we refuse to read the Tolling Statute to condition tolling on
the lack of a legal guardian: it would require us to insert




P.3d 1225 (“[A]n appellate court may affirm the judgment
appealed from ‘if it is sustainable on any legal ground or theory
apparent on the record, even though such ground or theory
differs from that stated by the trial court to be the basis of its
ruling or action.’” (citation omitted)).


                                 15
          ZILLERUELO v. COMMODITY TRANSPORTERS, INC.
                       Opinion of the Court

substantive requirements into the statute’s text that do not already
exist. We decline Commodity Transporters’ invitation to do so.7
                          CONCLUSION
    ¶50 We interpret the Tolling Statute to mean what it says: a
statute of limitations for causes of action unrelated to the recovery
of real property will not run “[d]uring the time that an individual
is underage or mentally incompetent.” UTAH CODE § 78B-2-108(2).
The existence of a legal guardian or preexisting power of attorney
has no impact on whether the statute is tolled during the period of
incompetency. We reverse the district court’s grant of summary
judgment to Commodity Transporters and remand for further
proceedings.




__________________________________________________________
   7While we reject Commodity Transporters’ contention that the
2002 POA rendered Zilleruelo competent as a matter of law, we
leave in place the district court’s finding that a genuine dispute of
material fact exists as to whether Zilleruelo was mentally
incompetent.



                                 16